Citation Nr: 1535460	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  14-01 265	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran had active service from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified regarding his claim for PTSD, which was denied in January 2011, at a Board hearing via videoconference from the RO in May 2015; a hearing transcript is of record.  The knee claim, for which an initial rating was assigned in March 2014, is under the Board's jurisdiction due to receipt of a notice of disagreement.

The issue of service connection for peripheral neuropathy in the lower extremities has been raised by the record in a June 2015 statement, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a higher initial rating for left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

The Veteran has currently diagnosed acquired psychiatric disability, to include PTSD, has been linked by a VA psychiatrist to stressors in Vietnam, including a fear of hostile military activity.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.25 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's service personnel records confirm that he worked in fuel transport and was stationed in Vietnam.  See DD Form 214, Record of Assignments.  There was no treatment or diagnosis of PTSD in service, nor does the Veteran claim this.

An August 2002 private record indicates that the Veteran was treated for depression and prescribed Prozac.  He denied any other treatment.  He reports that he first sought treatment for PTSD in September 2010 at a VA facility.  See, e.g., May 2015 hearing transcript.  He has had continuous treatment including group therapy and psychiatric medications since that time.

A January 2011 VA examiner stated that there was no Axis I mental health diagnosis, PTSD or otherwise.  The Veteran asserted in July 2011 that this examination was inadequate and did not accurately record his current symptoms.

Subsequent VA treatment records show diagnoses of PTSD, depression and GAD.  In October 2011 a licensed clinical social worker (LCSW) diagnosed chronic PTSD based on the Veteran's report of stressors consistent with the above while in Vietnam, as well as his reported symptoms related to experiences in Vietnam, including avoidance and anger.  The Veteran indicated that anger had been present since Vietnam, but had gotten worse over the past 7 years.  A VA psychiatrist cosigned this diagnosis and, in an October 2011 addendum to this record, this same psychiatrist confirmed an Axis I diagnosis of PTSD based on sufficient symptoms reported.  On multiple occasions thereafter, this psychiatrist recorded diagnoses of PTSD, general anxiety disorder, and depression not otherwise specified (NOS), again based on the Veteran's reports of symptoms relating to experiences in Vietnam.  See, e.g., August 2011 and December 2012 records.  

The Veteran also submitted a copy of the October 2011 initial PTSD diagnosis, with a handwritten note signed by the VA psychiatrist stating that he had reviewed the Veteran's record and agreed that he was being treated for Axis I chronic PTSD.  Then, in May 2015, the Veteran's treating VA psychiatrist submitted a letter expressly opining that the Veteran has a diagnosis of PTSD due to his experiences in Vietnam.

There are also statements dated in October 2013 from two individuals who had known the Veteran for 25 years.  One individual indicated that the Veteran had had conflicts with others at work and in social situations due to anger and inappropriate comments.  The other individual indicated that he had noticed the Veteran becoming more depressed, easily startled, and quickly angered over the years.

Service connection will be granted for a disability, even if it was first diagnosed after service, where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. § 1110; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

To establish service connection for PTSD, generally there must be: (1) medical evidence establishing a current diagnosis in conformance with the DSM-IV (now DSM-V); (2) credible supporting evidence that the in-service stressor(s) occurred; and (3) a medical link between the current disability and such stressor(s).  38 C.F.R. §§ 3.304(f), 4.125; Cohen v. Brown, 10 Vet. App. 128, 138-40 (1997).  

Where a VA psychiatrist or psychologist had diagnosed PTSD and has related such disability to a stressor that is related to a fear of hostile military or terrorist activity that is consistent with the types, places, and circumstances of the Veteran's service, then the lay testimony will be sufficient to establish the stressor.  38 C.F.R. § 3.304(f)(3).  In light of the above, the evidence satisfies these requirements.

The VA examiner's conclusion of no diagnosis did not consider all pertinent evidence; therefore, it is of limited probative value and is outweighed by the other evidence.  

Accordingly, resolving doubt in the Veteran's favor, he has currently diagnosed PTSD that has been linked to a fear of hostile military activity during service.  Service connection is warranted for PTSD.  38 C.F.R. §§ 3.102, 3.304(f).  Depression and GAD have also been diagnosed and appear to have been linked to the in-service stressors.  Accordingly service connected is warranted for the current psychiatric disability regardless of diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is granted.


REMAND

In a March 2014 rating decision, the AOJ granted service connection for residuals of torn meniscus, left knee, with an initial 10 percent rating, effective February 4, 2013.  In April 2014, the Veteran submitted a notice of disagreement for the initial rating.  Although the AOJ provided another rating decision in August 2014 denying a higher rating for the left knee, he has not yet been provided a statement of the case (SOC) for this issue with the applicable laws, regulations, and his rights to appeal to the Board, as required for due process.  Thus, this issue is under the Board's jurisdiction, and a remand is necessary to provide a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case on the issue of entitlement to an initial rating in excess of 10 percent for residuals of torn meniscus, left knee.  This issue should not be certified or returned to the Board, unless a timely substantive appeal is received..
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


